DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Action is in response to application 16/656,799, filed on 10/18/2019.
2.	Claims 1-20 are pending.

Oath or Declaration
3.	Applicant(s) oath or declaration filed on 01/13/2020 are approved by the office.
Drawings
4.	The drawings and specifications filed on 10/18/2019 are approved by the office.
Information Disclosure Statement
5.	IDS(s) filed on 10/18/2019 and 06/18/2020 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garman, (USPUB# 2016/0260182 A1).

7.	Regarding Claim 1, Garman disclosed a method comprising: 
receiving, at one or more servers, provider objects representing items provided by one or more provider systems (see [0083] “The server 206 also analyzes (e.g., essentially immediately) the user action(s) and, in response, makes one or more electronic requests 214 (sometimes referred to herein as “shadow requests”) to product and information suppliers 208 (sometimes referred to herein as “suppliers”) to obtain relevant data. Of note, a shadow request may communicate certain elements (e.g., key elements) of an action being taken by the user. In response to the shadow requests, the server 206 receives responses (see path 216) from the various product and information suppliers 208 available online. The server 206 evaluates the responses and formulates a response for the user. The response is transmitted (see path 218) to the client 202”); 
categorizing, at the one or more servers, the provider objects by one or more of reusability and context characteristics (see [0166] shows items (objects), [0171-0173] shows categorized items with context characteristics and [0429] ”automatically search for and present available rental car reservations from and hotel reservations near the destination airport. If the user pursues either or both of these result sets, and the subsequent purchases are also made through hosted booking, it is possible that the search system could retain the earlier information entered by the user, reusing the portions of it that were appropriate, and only ask the user to enter the unique information needed for the subsequent purchase(s)”); 
storing, by the one or more servers, at one or more memories, the provider objects as categorized (see [0420-0421] and [0429] show search system stores items categorized); 
receiving, at the one or more servers, from a requesting device, a request for one or more items provided by the one or more provider systems (see [0106-0107]); 
determining at the one or more servers, that a provider object, stored at the one or more memories, meets criteria associated with the request, including one or more of a respective reusability and respective context characteristics of the provider object (see [0420-0421] and [0429]); and 
in response to determining that the provider object, that meets the criteria, is estimated to be currently valid, providing, by the one or more servers, to the requesting device, a response corresponding to the provider object (see [0420-0421] and [0429]).

Claim 8 recites A Server that further includes limitations that are substantially similar to claim 1. Jha disclosed A Server (See Fig.1). As such, is rejected under the same rationale as above.
Claim 15 recites A non-transitory computer-readable medium that further includes limitations that are substantially similar to claim 1. Jha disclosed A non-transitory computer-readable medium (See [Fig.1, Fig.12 and [0398]). As such, is rejected under the same rationale as above.

8. Regarding Claims 2, 9 and 16, Garman disclosed the method of claim 1, wherein categorizing the provider objects by reusability comprises: categorizing the provider objects by one or more of respective characteristics and respective combinations of one or more respective items represented by the provider objects; and determining that the respective reusability of the provider object meets the criteria associated with the request comprises: determining that the provider object represents one or more of same characteristics and a same combination of the one or more items requested by the request (see [0557-0558] shows combination of items provided as a result of the search query).

9. Regarding Claims 3, 10 and 17, Garman disclosed the method of claim 1, wherein categorizing the provider objects by the context characteristics comprises: categorizing the provider objects by one or more of a respective context in which a respective provider object was requested, a customization, a geographic location, a customer type, and a category of respective items represented by the provider objects; and determining that the respective context of the provider object meets the criteria associated with the request comprises: determining that the provider object represents one or more of a same respective context of the request, a same customization, a same geographic location, a same customer type, and a same category of the one or more items requested by the request (see [0551] shows the request and [0556-0558] shows context  item categories such as location, chain/brand, ranking, room combinations, etc.).

10. Regarding Claims 4, 11 and 18, Garman disclosed the method of claim 1, wherein determining that the provider object, that meets the criteria, is estimated to be currently valid comprises: determining that a current time does not exceed one or more of an estimated expiry time and an estimated Time-To-Live (TTL) value of the provider object. (see [0168-0171] shows time out counter where results are considered valid for).


11. Regarding Claims 6, 13 and 20, Garman disclosed the method of claim 1, further comprising: using, at the one or more servers, a reusability determining machine learning model and a context determining machine learning model to respectively categorize the provider objects by the reusability and the context characteristics (see [0429] and [0442]).

12. Regarding Claims 7 and 14, Garman disclosed the method of claim 1, further comprising: using, at the one or more servers, a validity estimation machine learning model to determine that the provider object is estimated to be currently valid (see [0168-0171]).
Allowable Subject Matter
13.	Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces. This business object model facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction. (Seubert et al. ‘129)
An execution architecture, a development architecture and an operations architecture for a netcentric computing system. The execution architecture contains common, run-time services required when an application executes in the netcentric computing system. The development architecture is the production environment for one or several systems development projects as well as for maintenance efforts. The purpose of the development environment is to support the tasks involved in the analysis, design, construction, and maintenance of business systems, as well as the associated management processes. It is important to note that the environment should adequately support all the development tasks, not just the code/compile/test/debug cycle. The operations architecture is a combination of tools and support services required to keep a production system up and running efficiently. (Goodman et al. ‘624)
Ancillaries have become a major source of revenue and profitability in the travel industry. Yet, conventional pricing strategies are based on business rules that are poorly optimized and do not respond to changing market conditions. This paper describes the dynamic pricing model developed by Deepair solutions, an AI technology provider for travel suppliers. We present a pricing model that provides dynamic pricing recommendations specific to each customer interaction and optimizes expected revenue per customer. The unique nature of personalized pricing provides the opportunity to search over the market space to find the optimal price-point of each ancillary for each customer, without violating customer privacy. In this paper, we present and compare three approaches for dynamic pricing of ancillaries, with increasing levels of sophistication: (1) a two-stage forecasting and optimization model using a logistic mapping function; (2) a two-stage model that uses a deep neural network for forecasting, coupled with a revenue maximization technique using discrete exhaustive search; (3) a single-stage end-to-end deep neural network that recommends the optimal price. We describe the performance of these models based on both offline and online evaluations. We also measure the real-world business impact of these approaches by deploying them in an A/B test on an airline's internet booking website. We show that traditional machine learning techniques outperform human rule-based approaches in an online setting by improving conversion by 36% and revenue per offer by 10%. We also provide results for our offline experiments which show that deep learning algorithms outperform traditional machine learning techniques for this problem. Our end-to-end deep learning model is currently being deployed by the airline in their booking system. (Shukla et al.  “Dynamic Pricing for Airline Ancillaries with Customer Context”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443